





CITATION: Turner v. Inndirect Enterprises Inc., 2011
      ONCA 97



DATE: 20110204



DOCKET: C51415



COURT OF APPEAL FOR ONTARIO



Rosenberg, Feldman and Juriansz JJ.A.



BETWEEN



Linda Turner



Plaintiff (Respondent)



and



Inndirect Enterprises Inc.



Defendant (Appellant)



J. Michael Mulroy, for the appellant



Kyle C. Armagon, for the respondent



Heard and endorsed: February 3, 2011



On appeal from the judgment of Justice David Salmers of the
          Superior Court of Justice, dated November 12, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The trial judge applied the proper test as set out in
Evans v.
    Teamsters Union
, 2008, SCC 20.  And based on his findings of fact, which
    are supported by the evidence, the conclusion that the respondent did not have
    to return to work was correct.

[2]

Accordingly, the appeal is dismissed with costs fixed at $7,500
    inclusive of disbursements and HST.


